IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


JUDICIAL WATCH., a District of           )
Columbia corporation, and THE            )
DAILY CALLER NEWS                        )
FOUNDATION,                              )
                                         ) C.A. No. N20A-07-001 MMJ
            Petitioners Below,           )
            Appellants                   )
                                         )
       v.                                )
                                         )
UNIVERSITY OF DELAWARE,                  )
                                         )
            Respondent Below,            )
            Appellee.                    )


                           Submitted: September 22, 2022
                             Decided: October 19, 2022

                  On Remand from the December 6, 2021 Opinion
                   of the Supreme Court of the State of Delaware


                           MEMORANDUM OPINION

Theodore A. Kittila, Esquire, William E. Green, Jr., Esquire, HALLORAN FARKAS
+ KITTILA LLP, Wilmington, Delaware; for Appellants Judicial Watch, Inc. and
The Daily Caller News Foundation.

William E. Manning, Esquire, James D. Taylor, Jr., Esquire, Marisa R. DeFeo,
Esquire, SAUL EWING ARNSTEIN & LEHR LLP, Wilmington, Delaware; for
Appellee University of Delaware.



JOHNSTON, J.
                                     Supreme Court Decision

          Judicial Watch, Inc. and The Daily Caller News Foundation (collectively

“Appellants”) submitted requests under the Delaware Freedom of Information Act

(“FOIA”), 29 Del. C. §§ 19991-10007, to access the Biden Senatorial Papers donated

to the University of Delaware. The University denied the requests. Appellants filed

petitions with the Office of the Attorney General of the State of Delaware challenging

the denial. The Attorney General’s Office issued opinions concluding that the records

requested by Appellants are not subject to FOIA. Appellants appealed these opinions

to the Superior Court. This Court affirmed the opinions.1 Appellants appealed the

Superior Court’s ruling to the Supreme Court.

          By Opinion dated December 6, 2021, the Delaware Supreme Court made the

following findings. 2

                 Thus, we hold that unless it is clear on the face of the
                 request that the demanded records are not subject to FOIA,
                 to meet the burden of proof under Section 10005(c), a
                 public body must state, under oath, the efforts taken to
                 determine whether there are responsive records and the
                 results of those efforts. Because the University’s factual
                 assertions to the Deputy Attorney General and the
                 Superior Court were not made under oath and do not
                 describe the efforts taken to identify responsive
                 documents, they are not sufficient to meet FOIA’s burden
                 of proof. On remand, the Superior Court shall determine
                 whether the University has satisfied its burden of proof
                 based on competent evidence in accordance with this
                 ruling. The Superior Court is granted leave to accept

1
    Judicial Watch, Inc. v. Del. Dep’t. of Justice, 2021 WL 22550 (Del. Super.).
2
    Judicial Watch, Inc v. University of Delaware, 267 A.3d 996 (Del. 2021).
                                                      2
additional evidence or submissions as it deems necessary
and appropriate.

                         ⁎⁎⁎

Unless it is clear on the face of the request that the
demanded records are not subject to FOIA, the public
body must search for responsive records. A description of
the search and the outcome of the search must be reflected
through statements made under oath, such as statements in
an affidavit, in order for the public body to satisfy its
burden of proof. We note that it is not clear on the face of
the requests for the Agreement or Communication
Records that they are not subject to FOIA, and the
University does not contend otherwise. On remand, the
University bears the burden to create a record from which
the Superior Court can determine whether the University
performed an adequate search for responsive documents.
Conversely, where it is clear on the face of a request that
the demanded records are not subject to FOIA, the public
body does not need to search the requested documents for
responsive records. Nothing herein should be read to
suggest that the University must search the Biden
Senatorial Papers for responsive documents. The Superior
Court held that the Biden Senatorial Papers are facially
excluded from FOIA, and Appellants have not appealed
that ruling.

                         ⁎⁎⁎

For the reasons provided above, the Court AFFIRMS in
part and REVERSES and REMANDS in part the Superior
Court’s judgment. On remand, the Superior Court shall
reconsider whether the University satisfied its burden of
proof, consistent with this opinion. The court may accept
any additional evidence or submissions it deems necessary
to determine whether the University has violated FOIA in
accordance with this ruling.




                              3
                                  ANALYSIS ON REMAND

         The University of Delaware filed an Opening Brief on Remand, accompanied by

the Affidavit of Jennifer M. Becnel-Guzzo, Esq., University FOIA Coordinator, dated

February 3, 2022. Appellant filed an Answering Brief, challenging the sufficiency of

the Affidavit in several respects. The University did not request permission to file a

reply, or otherwise respond, to the Answering Brief.

         By Memorandum Opinion dated March 7, 20223, the Court found that the

generalized statements in the Affidavit do not meet “the burden to create a record from

which the Superior Court can determine whether the University performed an adequate

search for responsive documents.” The Court directed the University of Delaware to

articulate who (identified at least by position within the University) provided the

information: that no State funds were spent by the University; that no salaries of any

University personnel involved in the custody and curation of the papers were paid with

State funds; that no State funds were spent on the University’s email system for

communications between University personnel and Biden representatives; when such

inquiries were made; and what, if any, documents (other than the gift agreement) were

reviewed.

         Respondents were granted leave to submit additional information, under oath,

within 45 days of the date of the Memorandum Opinion.




3
    Judicial Watch v. University of Delaware, 2022 WL 2037923 (Del. Super.).
                                                   4
      The University of Delaware filed a Supplemented Affidavit of Jennifer M.

Becnel-Guzzo, Esq. University FOIA Coordinator and Deputy General Counsel, dated

July 22, 2022. The Affidavit states in pertinent part:

      5.     In recent years, I have responded to numerous FOIA requests
             having to do with the University’s relationship to Joseph R.
             Biden, Jr. Indeed, there were earlier FOIA requests regarding
             Biden Senate Papers. Thus, on several occasions I inquired of
             University personnel, including the University’s Budget
             Director, Lionel Gilibert, and the University’s Vice Provost of
             Libraries and Museums, Trevor Dawes, whether State funds
             have been spent on a variety of matters or undertaking related to
             Mr. Biden, including the Biden Senate Papers. The particular
             communications on which I relied in responding to Petitioners’
             later FOIA requests occurred in January 2020. In no case have I
             found that State funds were spent by the University on any such
             matter or undertaking.

      6.     Similarly, in reporting that the Biden Senate Papers were not the
             subject of any discussions held in meeting of the full Board of
             Trustees, I relied on communications with the University’s
             Associate University Secretary, Brent Schrader first held in July
             2019.

      7.     In May 2019, after receiving a request for documents related to
             any payments that might have been made to Mr. Biden, I inquired
             of Mr. Gilibert, the University’s Budget Director, whether the
             University had made any payments with State funds to Mr.
             Biden. Mr. Gilibert confirmed the University had not made such
             payments to Mr. Biden.

      8.     In May, 2019, shortly after receiving earlier inquiries for access
             to the Biden Senate Papers, I inquired of Mr. Gilibert, the
             University’s Budget Director, and Vice Provost Dawes, whether
             the University paid any consideration, State funded or otherwise,
             to Mr. Biden for the Senate Papers. I confirmed it did not.

      9.     In January 2020, after receiving additional requests for access to
             the Biden Senatorial papers, I inquired of Mr. Gilibert, the
                                           5
            University’s Budget Director, and Vice Provost Dawes whether
            the salaries of any University personnel involved in the custody
            and curation of the Senate Papers are paid with State funds. I
            confirmed those salaries are not paid with State funds.

      10.   I inquired of Mr. Gilibert, the University’s Budget Director, in
            January 2020 whether State funds have been spent on the
            University’s email system over which email communications
            between University personnel and any representative of Mr.
            Biden might have been exchanged. I confirmed they were not.

      11.   I have, on several occasions before and after receipt of the FOIA
            requests from Petitioners, reviewed the gift agreement between
            the University and Mr. Biden relating to the Senate Papers and
            determined that State funds are not mentioned in the agreement.

      12.   In the Court’s June 7, 2022 Memorandum Opinion, the Court
            directed that, in addition to the identities of those with whom I
            communicated in order to gather information and dates on which
            those communications occurred, I identify documents that I
            reviewed. The specific responses in the inquiries to which I refer
            above did not include documents. However, the University’s
            auditors annually produce, and make available to the public, a
            Statement of State of Delaware Funds Received and Expended,
            which I frequently review in considering FOIA requests. The
            responses to my inquiries described above are consistent with
            that annual report on the University’s receipt and expenditure of
            State funds.

      On July 27, 2022, Appellants filed their Objection to the University’s

Supplemented Affidavit. The University filed its Response to Appellants’ Objection

on September 22, 2022.

      The Court finds that the Supplemented Affidavit demonstrates that the

University has met its burden of creating a record from which the Court can determine

that the University performed an adequate search for responsive documents. The Court

                                          6
confirms its prior holding that the University’s denial of Appellants’ requests does not

violate FOIA. The requested information is not subject to FOIA.

      IT IS SO ORDERED.


                                            /s/ Mary M. Johnston
                                       The Honorable Mary M. Johnston




                                           7